Reed, P. J.,
delivered the opinion of the court.'
In this case there is no abstract' of the record whatever, nor was there any attempt to make one. . There is a docu*559ment on file designated on the title page as “Abstract of Record and Assignment of Errors.” On examination it is found to be only an assignment of errors, twenty-one in number, referring to tbe folios of the record where they are supposed to have existence. As an index they might be useful. The object of an abstract can readily be understood, and the character and necessary contents are so fully and clearty stated in rule No. 16 that further explanation is unnecessary. After the title of the cause, “with the date of the filing of all papers in the court below, and a brief statement of the contents of each pleading.” Neither appears. There is nothing to show that any suit was ever commenced or papers filed. The rule also provides “ that it shall set forth fully the points of the pleadings or evidence, and the points relied upon for the reversal of the judgment or decree.”
We learn from the printed argument of counsel for appellant that a suit was brought by appellee against appellant for tbe price of a car load of bailey, and a judgment obtained for $476.91, and an appeal taken to this court; but those facts do not appear in what is entitled an “ abstract.” The rule is mandatory and will be enforced. The press of business in this court is so great that it has not the time to perform the duties imposed by the rule on counsel, even if it were so inclined.
Very frequently, when we find imperfect abstracts, but where counsel have made an honest attempt to comply witli the rule, we have overlooked the irregularity and gone to the record for necessary information, but when tire rule is entirely ignored and disregarded, we shall enforce rule 19 and dismiss the case. Upon the title pages the parties are styled “ appellant ” and “ appellee.” Immediately following is “ Error to the District Court,” etc. Whether an appeal or writ of error I have not learned, and it is unimportant. The case will be dismissed.

Dismissed.